Citation Nr: 1507906	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-18 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); and if so, whether the reopened claim should be granted.

2.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

This appeal was processed using a physical claims file, Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.  These records were reviewed by the Board.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2013.  A transcript of the hearing is associated with Virtual VA. 

Subsequent to the certification of the Veteran's appeal, the Board received additional evidence that was not initially considered by the RO.  However, the evidence was accompanied by a written waiver of the Veteran's right to have the evidence initially considered by the RO.  As the case is being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the Remand that follows the Order section of this decision. 


FINDINGS OF FACT

1.  The RO reopened the previously denied claim for service connection for an acquired psychiatric disorder in a December 2008 rating decision and determined that service connection was not warranted; the RO's determination was not appealed. 

2.  Evidence received since the December 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  At the aforementioned November 2013 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal with respect to the issue of entitlement to special monthly pension is requested.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the final December 2008 rating decision, the criteria for reopening the claim for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for withdrawal of an appeal by the Veteran with respect to the issue of entitlement to special monthly pension have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the evidence of record shows that the Board, in August 2008, denied the Veteran's appeal seeking service connection for an acquired psychiatric disorder finding that the evidence did not show an acquired psychiatric disorder was incurred or aggravated by service and that the evidence did not show that a psychosis was manifest to a compensable degree within one year of discharge from active service.  There is no indication that the Board's August 2008 decision was appealed to the Court of Appeals for Veterans Claims.  There is also no indication that the Veteran filed a motion for reconsideration or to vacate or that he sought to challenge the Board decision on the basis of clear and unmistakable error.  The RO thereafter reopened the previously denied claim for service connection in December 2008 but denied service connection finding that the condition was not incurred in or aggravated by service.  The December 2008 decision was not appealed nor was new and material evidence submitted within one year subsequent to the decision.  Accordingly, both the Board's decision of August 2008 and the RO's decision of December 2008 are final.  

The evidence received since the December 2008 decision includes in pertinent part the Veteran's assertions, to include a statement in September 2009 and his testimony before the undersigned, that his psychiatric disorders, to include PTSD, were caused by an in-service incident in which a man was killed in December 1972 or January 1973 at the barracks of the 84th Ordinance when he was in the 115th military police brigade in Kaiserslautern, Germany.  The Veteran was also afforded a VA examination in May 2012 in which the VA examiner stated that he endorsed symptoms consistent with a diagnosis of PTSD, which was more likely than not related to the stabbing which he witnessed while in service.  The Veteran also submitted correspondence from Dr. I.E., M.D., in November 2013 that noted treatment for PTSD and bipolar disorder.

The medical evidence added to the record confirms that the Veteran is being treated for acquired psychiatric disorders, including PTSD.  Moreover, he has provided a detailed account of his in-service stressor.  Because such elements were not present in December 2008, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


Special Monthly Pension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, during the November 21, 2013, Board hearing, withdrew this issue from the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to special monthly pension and it is dismissed.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for an acquired psychiatric disorder, to include PTSD, is granted. 

The appeal as to special monthly pension is dismissed.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

As noted above, the Veteran testified before the undersigned that his psychiatric disorders, to include PTSD, were caused by an in-service incident in which a man was killed in December 1972 or January 1973 at the barracks of the 84th Ordinance when he was in the 115th military police brigade in Kaiserslautern, Germany.

In light of this stressor information, a remand is required to contact the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's claimed in-service stressor.  

Furthermore, the Veteran's claim of service connection for an acquired psychiatric disorder, other than PTSD, must be remanded in order to provide a VA examination to address the nature and etiology of these conditions.

Finally, the record indicates that the Veteran is currently receiving Social Security Disability.  The Board notes that VA has a duty to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Board cannot say the SSA records are not relevant, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any outstanding records pertaining to treatment or evaluation of his acquired psychiatric disorders.  Undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's acquired psychiatric disorders, provided that any necessary authorization is provided.  If unsuccessful in efforts to obtain any such evidence, inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  Contact the SSA and request that it provides VA with the Veteran's SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

3.  Prepare a summary of the claimed in-service stressor reported by the Veteran in which a U.S. soldier died in December 1972 or January 1973 as a result of injury sustained at the barracks of the 84th Ordinance/Key Club when the Veteran was in the 115th military police brigade in Kaiserslautern, Germany.  Servicemembers from the 66th Transportation Division were also present the evening of the injury.  The Veteran reported in a September 2009 statement that the injured servicemember was taken to Landstuhl and died at the hospital.    

All efforts to obtain stressor verification from JSSRC must be documented in the claims file.

4.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder, other than PTSD.  The entire claims file (i.e. both the paper and virtual claims file) should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail. 

Based on the examination and review of the record, the examiner should provide a summary of all currently diagnosed acquired psychiatric disorders and, for each such diagnosis, address the following: 

Is it at least as likely as not (probability of at least 50 percent) the disorder began in or is etiologically related to the Veteran's active service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

5.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


